WOODLEY, Judge.
The offense is felony theft; the punishment, eight years.
The case was jointly tried with our No. 30,708, 324 S.W.2d 866, and our No. 30,710, 324 S.W.2d 867, upon a plea of guilty without a jury.
The indictment alleged the fraudulent taking of $138.62 from Catherine Rush, without her consent.
There was no prior statement of this witness which could have been offered under the stipulation by appellant and his counsel. The attorney representing the State merely stated that if she were present she would testify to certain facts, without proof of which the allegations of the indictment were not sustained.
The judgment is reversed and the cause remanded.